Citation Nr: 0613114	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-30 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a sebaceous cyst on 
the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from March 
1959 to March 1961.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claims has been obtained.

2.  The veteran is not shown to have headaches that are due 
to any event or incident of his active military service.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a left knee disorder that is 
causally or etiologically related to his service 
in the military.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a sebaceous cyst on his left eye 
that is causally or etiologically related to his service 
in the military.




CONCLUSIONS OF LAW

1.  The veteran does not have headaches as a result of a 
disease or injury incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2005).

2.  The veteran does not have a left knee disorder due to a 
disease or injury that was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

3.  The veteran is not shown to have a sebaceous cyst on his 
left eye due to a disease or injury that was incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  



In this particular case at hand, the veteran was sent VCAA 
letters in February 2002 and December 2005.  The letters 
explained the type of evidence required to substantiate his 
claims for service connection, as well as indicated what 
evidence he was responsible for obtaining and what VA had 
done and would do in helping him obtain supporting evidence.  
These letters did not provide adequate notice regarding a 
disability rating and an effective date if service connection 
for his claimed disorders were to be awarded, but a more 
recent March 2006 letter did.  It explained how a disability 
rating would be determined, as well as effective date, in the 
event service connection is granted.  So he already has 
received a Dingess/Hartman letter.  Consequently, there is no 
prejudice to him in proceeding with the issuance of a 
final decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  Here, the 
Dingess/Hartman issue indeed has been addressed by the RO, as 
evidenced by the March 2006 letter.

The Board realizes there was no specific mention, per se, in 
the VCAA letters of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the February 2002 and December 2005 
VCAA notices therefore substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in February 2002, so prior to the RO's initial adjudication 
of his claims for service connection in August 2002.  
Consequently, this complied with the Pelegrini II and 
Mayfield requirement that VCAA notice, to the extent 
possible, precede the RO's initial adjudication.  And even 
since his more recent VCAA letter in December 2005, he has 
not indicated that he has any additional relevant evidence to 
submit or that needs to be obtained.  Consequently, "the 
record has been fully developed," and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, so they must be denied.  38 C.F.R. § 3.102.  While 
the Board realizes he was treated during service for a 
superficial laceration of the left eyebrow due to a fight, 
which required sutures (stitches), and a fall on his left 
knee, with a 2 inch by 3/4 inch abrasion, the relevant records 
indicate these injuries were acute and resolved without 
causing chronic residual disability.  See 38 C.F.R. 
§ 3.303(b) (isolated findings in service are insufficient to 
establish chronicity).


Concerning this, the Board observes the veteran did not 
report any left eye or left knee complaints at the time of 
his discharge from service.  Likewise, he denied experiencing 
headaches and having a cyst, and his separation examination 
was normal from an objective clinical standpoint.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to his 
service, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he had headaches, a sebaceous 
cyst, or left knee disorder at his separation from the 
military, as he is now alleging, then he would have mentioned 
this during his separation examinations so that he could be 
properly evaluated.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

More significantly, there is no objective evidence of 
continuity of symptomatology during the years following the 
veteran's discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  And aside from this, there also is no 
current medical evidence indicating he presently has 
headaches, a left knee disorder, or sebaceous cyst on his 
left eye.  "In the absence of proof of present disability 
there can be no valid claim."  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1998); Degmetich v. Brown, 104 F.3d 1328 
(1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In fact, the veteran has not provided any post-service 
medical evidence of complaints (relevant symptoms, etc.) 
and/or treatment for headaches, a left knee disorder, or a 
sebaceous cyst.  According to the March 2004 VA nose/sinus 
examiner, the veteran's personal physician found no evidence 
of sebaceous cysts or swelling over his left eye, but a CT 
scan showed a significantly deviated septum, which this VA 
examiner noted was not in the same area as the veteran's 
superficial laceration in service.  Likewise, this VA 
examiner found that the veteran's septal deviation could have 
been congenital or caused by trauma, and that there was no 
evidence of any residuals of his laceration in service upon 
physical examination.  The VA neurological examiner also 
determined there was no evidence of a sebaceous cyst.  This 
examiner further indicated that the diagnosis of headaches 
was based on the veteran's self-report of a history of 
headaches, as there was no neurological evidence of headaches 
due to neurological disease, and concluded that his 
superficial laceration to the left eyebrow during service was 
not likely to have caused the claimed sebaceous cyst or 
headaches.  Moreover, the VA joints examiner found that the 
veteran had a history of chronic knee pain, of undetermined 
etiology and without pathology upon physical examination and 
x-ray.  In any event, "pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  This examiner further concluded 
that the veteran's current knee pain was unrelated to his 
fall during his military service, as his only injury to the 
left knee was an abrasion.

The VA examiners' opinions have significant probative weight 
since they were based on a review of the complete record, and 
they not only considered the veteran's assertions and medical 
history, but also undertook a comprehensive clinical 
examination of him.  Their opinions were well informed and 
based on the correct factual foundation; in other words, they 
were objective and not influenced by unsubstantiated 
allegations.  So they, in turn, are entitled to a significant 
amount of probative weight.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran developed 
headaches, a left knee disorder, or a sebaceous cyst during 
or as a result of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  While the 
Board acknowledges Ms. Looney's and Dr. Robbins' favorable 
opinions relating the veteran's headaches, left knee 
disorder, and sebaceous cyst on the left eye to his military 
service (and, specifically, to the injuries in question), the 
Board points out that Ms. Looney based her opinion on the 
history and documentation submitted by the veteran, and not a 
review of the entire claims file.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).

And Dr. Robbins found that the swelling above the veteran's 
left eye (claimed as a sebaceous cyst) and headaches were 
likely due to a significant septal deviation, and also relied 
solely on his reported history of injury to his nose during 
service and the treatment note from his suturing of the 
superficial laceration of the left eyebrow to, in turn, 
conclude that such disorders were related to his military 
service.  But as previously noted, his service medical 
records are negative for any complaints or injuries related 
to his nose, and Dr. Robbins' opinion was speculative as to 
whether the veteran may have had an undiagnosed nasal septum 
dislocation at the time of his superficial laceration of the 
left eyebrow.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  Furthermore, Ms. Looney and Dr. Robbins both 
failed to provide a rationale for their opinions.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  



As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of his headaches, left knee disorder, and 
sebaceous cyst.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations have 
no probative value.  So the preponderance of the evidence is 
against his claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.


ORDER

The claim for service connection of headaches is denied.

The claim for service connection for a left knee disorder is 
denied.

Service connection for a sebaceous cyst is also denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


